In an action, inter alia, for a judgment declaring, among other things, that a contract between the plaintiff and the defendant MZ Management Corp. is in full force and effect, the defendants MZ Management Corp. and Esseks Hefter & Angel appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Jones, J.), dated May 3, 2002, as denied their motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with" costs.
According the plaintiff the benefit of every possible inference (see CPLR 3211; see also Meliso v Pinter, 289 AD2d 462 [2001]), the complaint sufficiently states the causes of action alleged. Feuerstein, J.P., Krausman, Goldstein and Rivera, JJ., concur.